Citation Nr: 0122180	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of improved death pension benefits in the calculated amount 
of $26,515.47 was timely received.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran honorable active service from November 1940 to 
October 1945.  The veteran died in January 1969.  The 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) of the Fort Snelling, Minnesota Debt Management 
Center (DMC).  The appellant submitted a Notice of 
Disagreement in December 2000 and the VA St. Petersburg 
Regional Office (RO) issued a statement of the case in 
January 2000.  A substantive appeal was received in May 2001.


FINDINGS OF FACT

1.  In August 1989, the appellant was notified that her 
election of improved pension benefits was effective from May 
1, 1989.

2.  By letter dated in August 1999, the appellant was 
notified that her improved death pension benefits had been 
terminated, effective in November 1994, on the basis that she 
had been incarcerated since September 1994.

3.  The appellant received, without delay, a letter dated 
September 2, 1999, notifying her of an overpayment of 
$26,515.47 and her right to request waiver of the overpayment 
within 180 days.

4.  The appellant submitted a Financial Status Report, which 
was received on October 7, 1999, which is construed as a 
request for waiver of recovery of the overpayment of improved 
death pension benefits and received less than 180 days after 
notification of the overpayment at issue.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
pension benefits was filed by the appellant.  38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2000), the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq.) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a) (2000); 
66 Fed. Reg. 45602-45632 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)); 38 
C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45602-45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).. 

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued after April 1, 1983, by VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
error either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963 (2000).

A review of the evidence indicates that the appellant was 
notified in September 1999 of a death pension overpayment in 
the amount of $26515.47.  In January 2001, the VA DMC 
certified that the first notice of the overpayment was issued 
in September 1999.  Attached to that certification are 
documents, including a photocopy of a letter submitted by the 
appellant stating that she would be released from prison in 
October 1999 and that she did not know what she could pay per 
month.  She noted that she was unaware that she was not 
eligible to receive pension benefits while in prison.  That 
letter is undated and there is no indication of the date it 
was received at the VA.

Included with those attachments is a financial status report 
submitted by the appellant which is dated on October 2, 1999 
and is dated stamped October 7, 1999.  The appellant 
submitted a request for waiver of recovery of the 
overpayment, dated May 2000.

The DMC Committee denied a waiver of recovery of the 
overpayment in a decision in August 2000, and determined that 
the request was untimely regarding the overpayment in 
question.

After careful review of the record, the Board concludes that 
the financial status report submitted by the appellant in 
October 1999 must be construed as a timely request for waiver 
of recovery of an overpayment of improved death pension 
benefits in the amount of $26,515.  That document is dated in 
October 1999 and it appears that it was received on October 
7, 1999, within 180 days of the September 1999 notice of the 
overpayment.  The Board also notes that the file contains a 
microfilm copy of a letter from the appellant indicating that 
she was aware of the overpayment and that she was unsure 
about how she could repay it.  It noted that she would be 
released from prison in October 1999.  It appears that the 
letter was received by the VA before the 180 day time limit 
had expired, although it is not dated or date stamped.  There 
is nothing in the record, however, to contradict the 
conclusion that the appellant's financial status report was 
received within 180 days of the notice of the overpayment and 
therefore it must be concluded that it was timely filed.




(CONTINUED ON NEXT PAGE)



ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits of $26,515.47 
was timely filed and to this extent, the appeal is granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

